Citation Nr: 1225614	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  04-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for organic brain syndrome.

2.  Entitlement to service connection for an organic brain syndrome, to include as secondary to service-connected malaria.

3.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which declined to reopen previously-denied claims for service connection for posttraumatic stress disorder (PTSD) and organic brain syndrome secondary to service-connected malaria.  

In December 2007, the Board remanded the Veteran's claims for additional development.  In an August 2008 decision, the Board reopened the Veteran's claim for service connection for PTSD and remanded it for additional development.  The Board also remanded the issue of whether new and material evidence had been submitted to reopen a claim for service connection for an organic brain syndrome.

While the RO characterized the third issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran has also been diagnosed with and treated for psychosis, depression, anxiety, and personality disorders.  He has not filed separate claims with respect to those disorders.  Nevertheless claims for service connection for one psychiatric disorder effectively encompass claims for service connection for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In a May 2012 written brief, the Veteran's service representative asserted a claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus or a psychiatric disorder.  As that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Therefore, that issue is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a psychiatric disorder and organic brain syndrome are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A January 2003 Board decision denied service connection for organic brain syndrome secondary to service-connected malaria.

2.  The evidence received subsequent to the January 2003 Board decision is new, and is also material because it raises a reasonable possibility of substantiating that claim. 


CONCLUSIONS OF LAW

1.  The January 2003 Board decision that denied the Veteran's organic brain syndrome claim is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for an organic brain syndrome.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1999 rating decision, the RO denied the Veteran's claim for service connection for organic brain syndrome.  The Veteran perfected a timely appeal to the Board, which issued a January 2003 decision denying the claim.  The Veteran did not file an appeal or motion for reconsideration of that Board decision and, thus, it became final.  38 C.F.R. § 20.1100 (2011). 

A claim of entitlement to service connection that has been denied in a final decision may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before the Board at the time of the January 2003 decision consisted of service medical records, which were negative for complaints or clinical findings relating to organic brain syndrome.  Those records show that the Veteran was treated in service in June 1970 for plasmodium falciparum and plasmodium vivax malaria.  However, no residuals were found or noted on separation examination in October 1970.  The Veteran was awarded noncompensable service connection for malaria effective November 1971.

Also of record at the time of the Board decision were VA and private medical records dated from 1989 to 2002 showing ongoing treatment for mental problems.  An August 1989 psychological evaluation report indicated that a neuropsychological evaluation should be conducted to rule out organic dysfunction.  Thereafter, in November 1989, neuropsychological testing was conducted and revealed possible cognitive deficits consistent with an organic mental disorder, and the examiner found that consideration should be given to the possibility that the Veteran was suffering from sequelae of cerebral malaria.  However, the examiner acknowledged that he did not review the Veteran's service medical records prior to that determination.  Thereafter, in December 1990, the Veteran underwent further evaluation by the same examiner, who indicated that previous diagnostic impression of organic mental disorder, apparently secondary to cerebral malaria, was confirmed.

Additional evidence before the Board included VA examination reports dated in July 1991, July 1994, August 1999, and May 2002, which, collectively, showed that the Veteran was not found to have an organic brain disorder, or a mental disability consistent with a diagnosis of organic mental disorder that could be etiologically related to the Veteran's service-connected malaria.  Significantly, the July 1991 examination report notes that the diagnosis of organic mental disorder was ruled out by neurology after EEG, CT scan, and MRI testing was normal.

In addition to the evidence above, at the time of the January 2003 Board decision, the record contained an August 2002 report of a May 2002 psychological evaluation conducted by the same psychologist who evaluated the Veteran in November 1989 and December 1990.  The psychologist performed a battery of tests, which revealed some internal inconsistencies in performance, calling into question the validity and reliability of the results.  However, when taken at face value, the results were suggestive of acquired mild cognitive impairment.  The examiner diagnosed rule-out cognitive disorder, not otherwise specified.  The examiner could not establish the etiology of the deficits presented.  However, after reviewing the Veteran's service medical records, the examiner found no indication that the Veteran had cerebral malaria during service. 

Finally, before the Board in January 2003 were various written statements from the Veteran asserting that he had an organic brain syndrome or brain damage as a result of malaria contracted during service.

Based on the evidence then of record, the Board found that the evidence did not show that the Veteran had an organic brain syndrome secondary to service-connected malaria.  Consequently, the Board denied the Veteran's claim.

In support of his current application to reopen his claim, the Veteran has submitted VA treatment notes dated from February 2003 to July 2010, which include a VA medical record dated in June 2009 indicating that the Veteran underwent a CT scan to rule out organic causes for psychosis.  The CT scan showed some subtle non-specific hypodensities, which may be seen with ischemic changes.  However, considering the Veteran's history, it was recommended that an MRI with contrast be performed to rule out other possibilities.  

The Board finds that the newly received VA clinical records showing testing to rule out organic causes for psychosis constitutes evidence that is both new and material. 

The newly submitted evidence tends to support the Veteran's contention that he currently suffers from an organic brain syndrome that is attributable to his military service or to a service-connected disability.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that new evidence includes additional information, not previously of record, which tends to corroborate the Veteran's account of an organic brain syndrome related to a period of active service or service-connected malaria.  Moreover, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim. 

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts: competent evidence suggesting a current disability.  The Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for an organic brain syndrome is reopened.  To that extent only, the appeal is granted.

REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims for service connection for a psychiatric disorder and organic brain syndrome.

The Veteran, in written statements, asserts that he currently suffers from a psychiatric disorder, to include PTSD, that was caused by or first manifested during active service.  The Veteran contends that he has flashbacks of his experiences in Vietnam, and that he suffers from chronic anxiety and depression stemming from his active service.  The Veteran also contends that he suffers from organic brain syndrome secondary to his service-connected malaria.  In support of his claims, the Veteran has submitted lay statements from his wife, daughter, and friend, attesting to his symptoms and changes following his service in Vietnam.

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association.  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).

Service connection for PTSD requires medical evidence diagnosing the condition under the criteria of DSM-IV in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

For injuries alleged to have been incurred in combat, the law provides a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  That provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

The record shows that the Veteran has been variously diagnosed with PTSD,  psychotic disorder not otherwise specified, paranoid personality disorder, antisocial personality disorder, and malingering, and been treated for symptoms of anxiety and depression.  Relating to his PTSD, the Veteran has reported various in-service stressors related to his combat experiences, including being subjected to incoming mortar, rocket, and artillery fire, almost falling out of a helicopter, killing an enemy combatant in close proximity, and running in the open and being subjected to enemy fire in order to bring a box of ammunition to his squad leader.  His service records show that he was awarded the Bronze Star Medal with V Device and the Combat Infantryman Badge, establishing his participation in combat.  Therefore, his in-service stressors are conceded, as they are consistent with his service.  38 U.S.C.A. § 1154(b) (West 2002 & 2011); 38 C.F.R. § 3.304(d) (2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Service medical records are negative for complaints or clinical findings of a psychiatric disorder or organic brain syndrome.

Post-service medical records show that the Veteran began receiving mental health treatment in March 1989 following an incident in which he shot and killed a prisoner while working as a correctional officer.  Records show that a similar incident occurred in 1985, at which time, the Veteran, while working as a correctional officer, shot and killed a prisoner who was trying to escape.  In recalling the March 1989 event, the Veteran reported that at the time, he thought he was in Vietnam and was shooting at the enemy.  He reported daily thoughts of Vietnam and homicidal tendencies.  He was initially diagnosed with PTSD and paranoid personality disorder.  Significantly, records dated from March 1989 and May 1989 show that the Veteran's father and brothers reported that he had been nervous or anxious following his return from Vietnam.

A subsequent August 1989 psychological evaluation report indicated that a neuropsychological evaluation should be conducted to rule out organic dysfunction for the Veteran's mental problems.  Thereafter, VA neuropsychological testing in November 1989 revealed possible cognitive deficits consistent with an organic mental disorder, and the examiner noted that consideration should be given to the possibility that the Veteran was suffering from sequelae of cerebral malaria.  However, the examiner acknowledged that he did not review the Veteran's service medical records prior to offering those opinions.  In February 1990, the Veteran had a CT scan of the brain with contrast, which was normal.  Thereafter, in December 1990, the Veteran underwent further evaluation by the same examiner, who indicated that previous diagnostic impression of organic mental disorder, apparently secondary to cerebral malaria, was confirmed.

Medical records thereafter dated from 1991 to the present show ongoing treatment for mental health problems and various diagnoses including mixed personality disorder (paranoid and narcissistic), PTSD, psychosis, atypical psychosis, psychotic disorder, anxiety disorder, and rule out malingering.  Significantly, in August 1991, VA treatment notes indicate that there was not a clinical picture of PTSD present according to the DSM-III.  The Veteran was discharged from the VA clinic.  However, as the Veteran stated a preference to share his story with and be around other veterans, he was referred to the Vet Center for continued therapy.  Subsequent Vet Center records, however, show that the services provided to the Veteran between July 1989 and October 2002 primarily revolved around assistance with his VA claims for benefits, and not therapy.  Thereafter, Vet Center records dated from January 2003 show that, following his release from prison in November 2002, the Veteran sought treatment for psychiatric symptoms, adjustment after release from prison, and claims assistance.  Subsequent VA medical records also show periodic mental health treatment and active prescriptions for antipsychotics, antidepressants, and sedatives dating from June 2009 to at least as recent as December 2011.

Significantly, in May 2002, the Veteran underwent a psychological evaluation by the same psychologist who evaluated the Veteran in November 1989 and December 1990.  The psychologist performed a battery of tests, which revealed some internal inconsistencies in performance, calling into question the validity and reliability of the results.  When taken at face value, however, the results were suggestive of acquired mild cognitive impairment.  The examiner diagnosed rule-out cognitive disorder.  The examiner could not establish the etiology of the deficits presented.  However, after reviewing the Veteran's service medical records, the examiner found no indication that the Veteran had cerebral malaria during service. 

VA has obtained multiple examinations in relation to the Veteran's psychiatric and organic brain syndrome claims.  VA examination reports dated in July 1991, July 1994, August 1999, May 2002, and July 2009 collectively show that the Veteran was diagnosed with personality disorders (mixed and antisocial) and was not found to have PTSD, an organic brain disorder, or a mental disability consistent with a diagnosis of organic mental disorder that could be etiologically related to his service-connected malaria.  Significantly, the July 1991 examination report notes that the diagnosis of organic mental disorder was ruled out by neurology after EEG, CT scan, and MRI testing was normal.  Further, the August 1999 VA panel of examiners, consisting of a psychiatrist, neurologist, and internal medicine specialist, diagnosed malingering based on a records review.  

Nevertheless, in support of his claim, the Veteran has submitted an undated a private medical opinion, received in February 2009, indicating that he meets the criteria for a diagnosis of PTSD.  Additionally, the Veteran has submitted a private medical record dated in July 2009 showing a final diagnosis of PTSD made following a short-term hospitalization.  

In view of the recent evidence showing treatment for mental health symptoms and diagnoses of psychosis and anxiety, and the conflicting diagnoses offered by the various VA and private examiners, it remains unclear whether the Veteran meets the DSM-IV criteria for any current acquired psychiatric disorder and, if so, whether any psychiatric disorder is related to his combat experiences in Vietnam, or to any other aspect of his military service.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

To answer the above questions, the Board finds that a VA examination and etiological opinion are in order. VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4)  presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Accordingly, the Board finds that a new VA examination and opinion addressing the etiology of any current acquired psychiatric disorder is needed in order to fully and fairly assess the merits of his claim.  The new VA opinion should address all the pertinent clinical and lay evidence of record, including the July 1991, July 1994, August 1999, May 2002, and July 2009 VA examiners' findings, the private physician's February 2009 findings, and the Veteran's statements regarding his current psychiatric symptoms, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  That new VA opinion should also address any lay evidence regarding a continuity of psychiatric problems that have persisted since the Veteran's service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the Veteran should be afforded a VA examination in accordance with the revised PTSD regulations.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4)  (2011).  That examination should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2011).

Moreover, in light of the August 2002 VA physician's diagnosis of rule out cognitive disorder, the June 2009 VA medical records showing that organic causes for the Veteran's psychosis should be ruled out, and the June 2009 recommendation of a brain MRI with contrast, the Board finds that, on remand, the VA examiner should conduct all necessary testing and provide an opinion as to whether the Veteran currently suffers from organic brain syndrome and, if so, whether any current organic brain syndrome was caused or aggravated by any aspect of the Veteran's active service, including malaria contracted therein.  

Finally, it appears that private medical records may be outstanding.  Specifically, the Veteran has submitted a July 2009 private hospital discharge record showing a diagnosis of PTSD that was made following a nearly three week hospitalization.  However, no other records relating to that hospitalization have been obtained.  As the Veteran has put the VA on notice that private records exist pertaining to his psychiatric disabilities, those records should be obtained on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records dated from February 2012.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file medical records from any provider identified by the Veteran from whom he received treatment in relation to his psychiatric disorder or organic brain syndrome, to include Hospital San Juan Capestrano.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

3.  After the above development has been completed, schedule the Veteran for a VA examination, with a psychologist or psychiatrist, to determine the nature and etiology of any current psychiatric disorder and any organic brain syndrome.  The claims folder should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including service medical records showing treatment for malaria; VA examinations in July 1991, July 1994, August 1999, May 2002, and July 2009, indicating that the Veteran did not have an acquired psychiatric disorder or organic brain syndrome; the private opinion received in February 2009 and the private July 2009 hospital record indicating a diagnosis of PTSD; and VA and Vet Center records dated from 1989 to the present showing various psychiatric diagnoses, including PTSD, and diagnoses of cognitive disorders related to cerebral malaria.  Additionally, the examiner should address the Veteran's statements and the accounts of the Veteran's father and brothers regarding a continuity of symptomatology of psychiatric problems since service, and any other pertinent evidence obtained pursuant to this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV).

b)  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.

c)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based.

d)  If a diagnosis of PTSD is warranted, the examiner should state whether the PTSD is due to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

e)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder, including any psychosis, anxiety disorder, or depressive disorder was caused or aggravated by any aspect of the Veteran's service.

f)  Diagnose any organic brain syndrome.

g)  If an organic brain syndrome is diagnosed, state whether it is at least as likely as not (50 percent or more probability) that the diagnosed organic brain syndrome was caused or aggravated (permanently worsened) by the Veteran's service-connected malaria residuals.

h)  If an organic brain syndrome is diagnosed, state whether it is at least as likely as not (50 percent or more probability) that the organic brain syndrome was caused or aggravated beyond its natural progression by the Veteran's service-connected malaria residuals.

i)  If an organic brain syndrome is diagnosed, but not found to be caused or aggravated by the `Veteran's service-connected malaria residuals, state whether it is at least as likely as not (50 percent or more probability) that the organic brain syndrome was caused or aggravated by any other aspect of the Veteran's active service.

4.  Then, readjudicate the claims on appeal.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


